          Case 2:21-cv-00601-SMB Document 5 Filed 04/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Ryan Seal,                                     No. CV-21-00601-PHX-SMB
10                    Plaintiff,                        ORDER
11       v.
12       Federal Bureau of Prisons,
13                    Defendant.
14
15                                     NOTICE TO PARTIES
16
17            This Court adheres to Section D of the ECF Administrative Policies & Procedures
18   Manual, specifically pages 8 & 9. Any motions, responses or replies filed for which a

19   courtesy copy is not delivered to the Court, as required1, will be stricken and not

20   considered.
21            Dated this 12th day of April, 2021.
22
23
24
25
26
27
28
     1
         All motions exceeding 10 pages in length, including exhibits and attachments.
